Title: To Benjamin Franklin from Wulffen, 6 June 1780
From: Wulffen, Jean Henry, baron de
To: Franklin, Benjamin


Monsieur
Paris 6. Juin. 1780.
J’ai abandonné patrie, parents, Fortune, tout, pour voler, a l’exemple de tant de braves guerriers, en Amerique venger la liberté opprimée, & punir l’Orgueil Anglois. Couvert de Onze blessures, J’ai été pris, & n’ai eu rien de plus pressé, au Sortir des prisons, que de venir rendre compte a Votre Excellence, de ma triste Situation actuelle. Je brule d’un désir que Je Sens mieux que je ne puis exprimer d’aller verser le peu de Sang qui me reste pour l’honneur des 13: provinces unies, de la France, de toutes les puissances alliées, & pour tirer une vengeance personelle des traitements affreux que J’ai Souffert des Anglois, l’espace de Six mois que j’ai eté dans les cachots chargés de chaines. Manquant de tout pour le présent que puis-je, a qui m’adresser—Si ce n’est au Ministre de la nation pour la quelle J’ai combattu. Vous n’ignorez pas, Monsieur, les avances que m’a fait Mr. de Baÿer commandant du Regiment de Normandie. Il faut que J’y Satisfasse. Privé de l’honneur de porter, faute de moyens, mon propre & véritable uniforme, J’en attends un autre de vous, Monsieur. J’espere que Votre Excellence après avoir ordonné au Banquier le remboursement de mes appointements de Capitaine non reçus l’espace de huit mois, voudra bien elle même taxer la Somme a la quelle peuvent monter mes rations journalieres que Je n’ai pu avoir, durant ma prison. Je crois avoir ce droit Sur la générosité & la justice de Votre Excellence. Je compte aussi, Monsieur, que je vous devrai de nouveaux & prompts ordres pour me rembarquer, & aller en Amerique montrer mes blessures encor ouvertes à tous mes Camarades. Ces braves officiers ne pourront qu’etre indignés en entendant, de ma bouche, le reçit de la barbarie des Anglois a mon égard, & tous unis ensemble nous vaincrons où nous mourrons.
Je Suis trés respectueusement Monsieur. De Votre Excellence Le trés humble & très obéissant Serviteur
Bon. DE Wulffen
